

115 HR 6853 IH: To amend title 31, United States Code, with respect to sharing of suspicious activity reports within a financial group, and for other purposes.
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6853IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Hill introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend title 31, United States Code, with respect to sharing of suspicious activity reports
			 within a financial group, and for other purposes.
	
		1.Sharing of suspicious activity reports within a financial group
			(a)In general
 (1)Sharing with foreign branches and affiliatesSection 5318(g) of title 31, United States Code, is amended by adding at the end the following:  (5)Sharing with foreign branches, subsidiaries, and affiliates (A)In generalNot later than 180 days after the date of the enactment of this paragraph, the Secretary of the Treasury shall issue rules permitting any financial institution with a reporting obligation under this subsection to share information on reports under this subsection with the institution’s foreign branches, subsidiaries, and affiliates for the purposes of combating illicit finance risks, notwithstanding any other provision of law except subparagraph (B).
 (B)ExceptionIn issuing the regulations required under subparagraph (A), the Secretary may not permit a financial institution to share information on reports under this subsection with a foreign branch, subsidiary, or affiliate located in a jurisdiction that—
 (i)is subject to countermeasures imposed by the Federal Government; or (ii)the Secretary has determined cannot reasonably protect the privacy and confidentiality of such information..
 (2)Notification prohibitionsSection 5318(g)(2)(A) of title 31, United States Code, is amended— (A)in clause (i), by inserting after transaction has been reported the following: or otherwise reveal any information that would reveal that the transaction has been reported, including materials prepared or used by the financial institution for the purpose of identifying and detecting potentially suspicious activity; and
 (B)in clause (ii), by inserting after transaction has been reported, the following: or otherwise reveal any information that would reveal that the transaction has been reported, including materials prepared or used by the financial institution for the purpose of identifying and detecting potentially suspicious activity,.
 (b)RulemakingNot later than the end of the 180-day period beginning on the date of enactment of this Act, the Secretary of the Treasury shall issue regulations to carry out the amendments made by this section.
			